Luke, J.
The law of this case, as settled by the decision of this court when the case was here on demurrer (19 Ga. App. 177, 91 S. E. 251), concludes the plaintiff in error and this court on the question as to whether the Bank of Omega is liable to the plaintiff by reason of the letter of its cashier to the plaintiff, referred to in the opinion of the court. The evidence was sufficient to prove the allegations of the-petition, and the trial court did not err in rendering judgment for the plaintiff.

Judgment affirmed.


Wade, G. J., and Jenkins,’ J., concur.